DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2020, 07/22/2021, and 10/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10, 12, 16, 17, 20-23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curran et al. (2018/0073159, of record).

Regarding claim 1, Curran discloses an article (at least Figure 3C, 200, part), comprising: a thin film interference pigment (304, titanium oxide layer; [0035] teaches the thickness of 304, titanium oxide layer, provides a predetermined color by thin film interference effects); and a coating including a selectively absorbing nanoparticle (210, aluminum oxide layer; [0041] teaches 210, aluminum oxide layer, includes colorants, which may include dyes, pigments, and metal within 302, pores; at least [0032] teaches 

Regarding claim 2, Curran discloses the article of claim 1, wherein the selectively absorbing nanoparticle is colored (at least [0041]).

Regarding claim 3, Curran discloses the article of claim 1, wherein the coating includes a plurality of selectively absorbing nanoparticles in which a portion of the selectively absorbing nanoparticles are colored (at least [0041]).

Regarding claim 4, Curran discloses the article of claim 1, wherein the coating includes a plurality of selectively absorbing nanoparticles in which all of the selectively absorbing nanoparticles are a same color (at least [0041]).

Regarding claim 8, Curran discloses the article of claim 1, wherein the coating of selectively absorbing nanoparticles is discontinuous (at least Figure 3C, [0041, 0051] teaches 210, aluminum oxide layer, is porous).

Regarding claim 9, Curran discloses the article of claim 1, wherein the selectively absorbing nanoparticle is a nanoparticle chosen from a pigment, a dye, a metallic nanoparticle, a metal oxide, a metal carbide, a metal sulfide, and combinations thereof (at least [0041]).

Regarding claim 10, Curran discloses a method of making the article (at least Figure 3C, 200, part), comprising: providing a thin film interference pigment (304, titanium oxide layer; [0035] teaches the thickness of 304, titanium oxide layer, provides a predetermined color by thin film interference effects); and coating the thin film interference pigment with a selectively absorbing nanoparticle (210, aluminum oxide layer; [0041] teaches 210, aluminum oxide layer, absorbs colorants, which may include dyes, pigments, and metal within 302, pores; at least [0032] teaches 302, pores, have diameters from 10 to 50 nm, thus considered to include nanometer sized particles of the dyes, pigments, or metal).

Regarding claim 12, Curran discloses the method of claim 10, wherein the coating of selectively absorbing nanoparticles encapsulates a portion of the thin film interference pigment (Figure 3C; [0041]).

Regarding claim 16, Curran discloses the method of claim 10, providing a layer between the thin film interference pigment and the coating to protect the thin film interference pigment ([0033] teaches a thin intermediate metal layer is positioned between 210, aluminum oxide layer, and 304, titanium oxide layer).

Regarding claim 17, Curran discloses the method of claim 10, providing a layer between the thin film interference pigment and the coating to provide a receptive 

Regarding claim 20, Curran discloses the method of claim 10, further comprising encapsulating the selectively absorbing nanoparticles with a protectant layer (at least [0041, 0051] teach colorants may be sealed to improve corrosion resistance).

Regarding claim 21, Curran discloses the article of claim 1, wherein the thin film interference pigment includes a magnetic layer (Examiner notes 304, titanium oxide layer, by material property would be magnetic).

Regarding claim 22, Curran discloses the article of claim 1, wherein the coating of selectively absorbing nanoparticles is a single layer or multiple layers (Figure 3C; [0041]).

Regarding claim 23, Curran discloses the article of claim 1, wherein the coating of selectively absorbing nanoparticles includes at least one of titanium dioxide, zinc oxide, silicon dioxide, Al2O3, and CeO2 (210, aluminum oxide layer).

Regarding claim 25, Curran discloses the method of claim 10, further comprising providing a layer to a surface of the thin film interference pigment to inhibit oxidation of the pigment when the thin film interference pigment is exposed to the coating ([0033] .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 13, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Curran et al. (2018/0073159, of record) in view of Jones et al. (2011/0223218).

Regarding claim 5, Curran discloses the article of claim 1, but fails to teach wherein the coating includes a plurality of selectively absorbing nanoparticles of different colors. Curran and Jones are related because both teach an article comprising a coating including a selectively absorbing nanoparticle.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Curran to incorporate the teachings of Jones and provide wherein the coating includes a plurality of selectively absorbing nanoparticles of different colors. Doing so would allow for a desirable combination color effect to be observed.

Regarding claim 6, Curran discloses the article of claim 1, but fails to teach wherein the coating includes a plurality of selectively absorbing nanoparticles that are different one from another. Curran and Jones are related because both teach an article comprising a coating including a selectively absorbing nanoparticle.
Jones discloses an article wherein the coating includes a plurality of selectively absorbing nanoparticles that are different one from another (at least [0018] teaches a colorant coating which contains one or more absorbent colorants).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Curran to incorporate the teachings of Jones and provide wherein the coating includes a plurality of selectively absorbing nanoparticles of different one from another. Doing so would allow for a desirable combination color effect to be observed.


Jones discloses a method wherein an intensity of a color of the article is increased by a high concentration of the selectively absorbing nanoparticle in the coating (at least [0005] teaches if an absorption colorant has the same hue as the reflection color, the color is intensified; thus Examiner notes a higher concentration of the same hue would allow for increased intensity of the color).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Curran to incorporate the teachings of Jones and provide wherein an intensity of a color of the article is increased by a high concentration of the selectively absorbing nanoparticle in the coating. Doing so would allow for greater color intensity to be observed over a wide range of angles.

Regarding claim 15, Curran discloses the method of claim 10, but fails to teach wherein an intensity of a color of the article is increased by an increased average particle size of the selectively absorbing nanoparticle. Curran and Jones are related because both teach an article comprising a coating including a selectively absorbing nanoparticle.
Jones discloses a method wherein an intensity of a color of the article is increased by an increased average particle size of the selectively absorbing 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Curran to incorporate the teachings of Jones and provide wherein an intensity of a color of the article is increased by an increased average particle size of the selectively absorbing nanoparticle. Doing so would allow for greater color intensity to be observed over a wide range of angles.

Regarding claim 18, Curran discloses the method of claim 10, but fails to teach wherein the thin film interference pigment exhibits a color travel from a high wavelength of light to a low wavelength of light; and wherein the article exhibits a color travel from a low wavelength of light to a high wavelength of light. Curran and Jones are related because both teach an article comprising a coating including a selectively absorbing nanoparticle.
Jones discloses a method wherein the thin film interference pigment exhibits a color travel from a high wavelength of light to a low wavelength of light (at least [0011]); and wherein the article exhibits a color travel from a low wavelength of light to a high wavelength of light (at least [0011]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Curran to incorporate the teachings of Jones and provide wherein the thin film interference pigment exhibits a color travel from a high wavelength of light to a low wavelength of light; and wherein the article exhibits a color 

Regarding claim 19, Curran discloses the method of claim 10, but fails to teach wherein the article exhibits a decrease in lightness and an increase in hue as compared to the thin film interference pigment. Curran and Jones are related because both teach an article comprising a coating including a selectively absorbing nanoparticle.
Jones discloses a method wherein the article exhibits a decrease in lightness and an increase in hue as compared to the thin film interference pigment (at least [0005] teaches if an absorption colorant has the same hue as the reflection color, the color is intensified).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Curran to incorporate the teachings of Jones and provide wherein the article exhibits a decrease in lightness and an increase in hue as compared to the thin film interference pigment. Doing so would allow for greater color intensity to be observed over a wide range of angles.

Claims 7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Curran et al. (2018/0073159, of record) in view of Phillips et al. (2003/0215641, of record).


Phillips discloses an article wherein the coating is continuous (Figures 4 and 5, [0094], 38, dielectric continuous coating layer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Curran to incorporate the teachings of Phillips and provide wherein the coating is continuous. Doing so would allow for encapsulation of the thin film interference pigment, thereby improving discrete color shifting properties.

Regarding claim 11, Curran discloses the method of claim 10, but fails to teach wherein the coating of selectively absorbing nanoparticles fully encapsulates the thin film interference pigment. Curran and Phillips are related because both teach an article comprising a coating.
Phillips discloses a method wherein the coating of selectively absorbing nanoparticles fully encapsulates the thin film interference pigment (Figures 4 and 5, [0094], 38, dielectric continuous coating layer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Curran to incorporate the teachings of Phillips and provide wherein the coating of selectively absorbing nanoparticles fully encapsulates the thin film interference pigment. Doing so would allow for improving discrete color shifting properties.


Phillips discloses a method wherein an intensity of a color of the article is increased by a fully encapsulating coating (Figures 4 and 5, [0094], 38, dielectric continuous coating layer; Table 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Curran to incorporate the teachings of Phillips and provide wherein an intensity of a color of the article is increased by a fully encapsulating coating. Doing so would allow for improving discrete color shifting properties to be observed over a wide range of angles.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Curran et al. (2018/0073159, of record) in view of Wu et al. (2008/0128286).

Regarding claim 24, Curran discloses the method of claim 10, but fails to teach wherein the coating step includes providing a layer of a first charged polymer to the thin film interference pigment; rinsing; providing a layer of a first charged nanoparticle to the first charged polymer, wherein the first charged nanoparticle material is oppositely charged from the first charged polymer material. Curran and Wu are related because both teach a method of making an article.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Curran to incorporate the general teachings of Wu and provide wherein the coating step includes providing a layer of a first charged polymer to the thin film interference pigment; rinsing; providing a layer of a first charged nanoparticle to the first charged polymer, wherein the first charged nanoparticle material is oppositely charged from the first charged polymer material. Doing so would allow for improved mechanical strength to the final article.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Curran et al. (2018/0073159, of record) in view of Ioku et al. (2008/0070153).

Regarding claim 26, Curran discloses the method of claim 25, but fails to teach wherein the layer includes silica, titania, alumina, zirconia, ceria, a polymeric layer, or 
Ioku discloses a method wherein a layer is applied to a surface to inhibit oxidation of the surface, wherein the layer includes silica, titania, alumina, zirconia, ceria, a polymeric layer, or combinations thereof (at least [0079] teaches providing a metal oxide such as silica to the surface of a substrate allows for prevention of oxidation of the surface).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Curran to incorporate the general teachings of Ioku and provide wherein the layer includes silica, titania, alumina, zirconia, ceria, a polymeric layer, or combinations thereof. Doing so would allow for prevention of unwanted oxidation on the surface.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Curran et al. (2018/0073159, of record) in view of Kaupp et al. (2010/0297045).

Regarding claim 27, Curran discloses the method of claim 20, but fails to teach wherein the protecting layer includes a layer of charged polymers, a layer of organic molecules, or a sol-gel layer. Curran and Kaupp are related because both teach a method of making an article.
Kaupp discloses a method wherein a protecting layer includes a layer of charged polymers, a layer of organic molecules, or a sol-gel layer (at least [0062]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872